Citation Nr: 1412096	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-35 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to service connection for degenerative arthritis.

2.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an evaluation in excess of 30 percent for status-post right knee injury with bursitis (right knee disability).

4.  Entitlement to a compensable evaluation for shell fragment wound (SFW) scar of the left knee (left knee disability).

5.  Entitlement to a compensable evaluation for bilateral hearing loss.

6.  Whether there was clear and unmistakable error (CUE) in the reduction of a 100 percent rating to 70 percent by rating decision in November 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from December 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  An August 2013 rating decision granted service connection for ischemic heart disease with myocardial infarction associated with herbicide exposure and assigned a 60 percent rating effective August 8, 2012.

A January 2011 private medical statement was added to the record after the August 2010 statement of the case.  A written waiver of RO review of this evidence was added to the record in February 2012.  See 38 C.F.R. § 20.1304(c) (2013).


FINDINGS OF FACT

1.  The Veteran does not have degenerative arthritis that is causally related to his active service.

2.  The evidence of record fails to show PTSD symptomatology has resulted in functional impairment comparable to total occupational and social impairment prior to November 20, 2008.  
3.  Beginning November 20, 2008, the evidence shows symptomatology resulting in functional impairment comparable to total occupational and social impairment.

4.  Range of motion of the right leg was from 0 to 140 degrees on VA examination in November 2008.

5.  The Veteran's left knee disability does not cause any limitation of function.

6.  VA audiology evaluation in November 2008 revealed average pure tone thresholds at the relevant frequencies of 49 decibels in the right ear and 50 decibels in the left ear, with speech discrimination scores of 94 percent in each ear; this translates under Tables VI and VII to level I hearing in each ear.

7.  The record does not establish an error of fact or law in the November 2000 rating decision that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  


CONCLUSIONS OF LAW

1.  Degenerative arthritis was not incurred in or related to active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for an evaluation in excess of 70 percent for PTSD prior to November 20, 2008 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2008).

3.  The criteria for an increased evaluation of 100 percent for PTSD beginning November 20, 2008 are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2013).

4.  The criteria for a compensable evaluation for right knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5219-5261 (2013).

5.  The criteria for a compensable evaluation for left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 7805 (2013).

6.  The criteria for the assignment of a compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).

7.  The November 2000 rating decision did not contain CUE in reducing the rating for service-connected PTSD from 100 percent to 70 percent.  38 C.F.R. § 3.105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in February 2008, prior to adjudication, which informed him of the requirements needed to establish entitlement to an increased evaluation.  The RO sent the Veteran a letter in March 2009, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  The letters informed the Veteran of what evidence and information he was responsible for, and the evidence that was considered VA's responsibility.  In compliance with the duty to notify, the Veteran was informed in the February 2008 letter of the criteria for assignment of a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the VCAA is generally applicable to all claims filed on or after the date of its enactment, it is not applicable to clear and unmistakable error claims.  In Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held that "there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  A claim of CUE it is not by itself a claim for benefits.  Thus, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Thus, a "claimant," as defined by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person seeking a revision of a final decision based upon CUE.  As a consequence, VA's duties to notify and assist contained in the VCAA are not applicable to CUE claims.  See also 38 C.F.R. § 20.1411(c), (d) (2013).

A CUE claim does not usually involve the submission of additional evidence apart from what already resides in the claims folder.  In this case, as discussed below, the outcome rests on the interpretation of evidence already contained in the claims folder.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  The evidence of record includes VA treatment records, a VA examination report, and statements on appeal.  There is no indication that there is outstanding available evidence that is pertinent to the appeal.  
VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159, see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pertinent VA evaluations of the veteran's service-connected disabilities were obtained in November 2011.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they provide the symptomatology of the disabilities at issue.  The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Although no nexus opinion has been obtained on the issue of service connection for degenerative arthritis, none is needed.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains competent evidence of diagnosed disability or symptoms of disability; establishes that the Veteran experienced an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period; and indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  Because not all of these conditions have been met, as will be discussed below, a VA examination is not necessary.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) addressed the four elements that must be considered in determining whether a VA medical examination must be provided as required by 38 U.S.C.A. § 5103A.  Specifically, the Court held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two.  The medical evidence shows that degenerative arthritis was not shown in service or until more than 20 years after service, there is no evidence of continuity of symptomatology, and there is no nexus opinion of record in favor of the claim.  Consequently, the Veteran has not presented evidence indicating a nexus between a current condition and service.  Thus, there exists no reasonable possibility that a VA examination would result in findings favorable to the Veteran.  Accordingly, the Board finds that an etiology opinion is not "necessary."  See generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claims

Service Connection Claim

The Veteran seeks service connection for degenerative arthritis, which he contends is related to service.  
Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Service connection may be presumed for certain chronic diseases, such as arthritis, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2013).
In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);
(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran's service treatment reports do not reveal any complaints or clinical findings indicative of degenerative arthritis.

The diagnosis on an April 1993 private medical report includes osteoarthritis of the knees, hips, and low back.

The impressions on VA evaluation in July 1993 were degenerative joint disease of the knees and spine; and osteoarthritis, early primary, probably related to the Veteran's habitus and obesity.

Treatment records from Correctional Managed Care, dated in November 2007 and February 2008, reveal moderate to severe osteoarthritis of the right knee, moderate osteoarthritis of the left knee, and moderate osteoarthritis of the right hip.

The pertinent diagnosis on VA joint examination in November 2008 was assumed degenerative joint disease of the right knee without indication of symptoms related to bursitis.

Based on the above evidence, the Board finds that the Veteran does not have degenerative arthritis due to service.  The Veteran is currently service connected for disabilities of the knees other than degenerative arthritis.  There is no evidence in service or within a year of discharge indicative of degenerative arthritis.  The initial post-service medical evidence of degenerative arthritis was not until July 1993, which is over 20 years after service discharge.  The examiner in July 1993 opined that the Veteran's early osteoarthritis was probably related to the Veteran's habitus and obesity.  There is no nexus opinion on file in favor of the claim.

With respect to the lay statements on file, although the Veteran is competent to report his subjective problems, the Veteran, who has no medical training, is not competent to diagnose or opine that he has degenerative arthritis due to service.  Laypersons are not competent to provide evidence in certain medical situations, such as in cases involving the etiology of degenerative arthritis.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In fact, the Veteran has not made any contentions that he has had degenerative arthritis since service or within a year of service discharge.

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claims for service connection, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).

As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  


PTSD

Service connection for PTSD was originally granted by rating decision in July 1994, and a 100 percent evaluation was assigned effective January 29, 1993.  A November 2000 rating decision reduced the 100 percent for PTSD to 70 percent, effective February 1, 2001.  A claim for increase was received by VA in January 2008.

Under the current schedular criteria, a 70 percent evaluation is assignable for psychiatric disability when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  

A 100 percent evaluation for psychiatric disability is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 21 to 30 involves behavior that is considerably influenced by delusions or hallucinations or involves a serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 involves some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household) but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71 to 80 is assigned when symptoms, if present, are transient and are expected reactions to psychosocial stressors (e.g., difficulty concentrating after family argument), with no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See DSM-IV.  

According to a November 2007 statement from J. R. Price, Ph. D., the Veteran was suffering from depression.

On a November 2007 mental health evaluation by Correctional Managed Care, it was noted that the Veteran was not considered to have a psychosis in prior treatment records despite his belief that he was the target of the Mexican Mafia and hyper-religiosity.  He refused to take his medication.  It was noted that he was serving a life sentence for aggravated sexual assault.  On mental status examination, the Veteran was alert and oriented.  His thought process was concrete and goal directed.  No hallucinations were reported, and he denied any suicidal or homicidal ideation or intent.  He did not exhibit problems with concentration or distractibility.  Recent and remote memory appeared grossly intact; insight and judgment appeared to be fair.  It was noted that psychological testing showed elevations on the emotional withdrawal, anxiety, unusual thought content, suspiciousness and blunted affect scales.  The diagnostic impressions were delusional disorder, NOS; and PTSD.
According to a May 2008 statement from the University of Texas Medical Branch Correctional Managed Care, the Veteran was receiving medication and therapy for his PTSD, which was under control.  

The Veteran complained on VA psychiatric evaluation on November 20, 2008 of psychiatric symptoms that included nightmares, cold sweats, auditory hallucinations, irritability, insomnia, and hypervigilance.  He said that his symptoms had been continual since Vietnam.  He said that he heard voices saying they were going to get him.  He indicated that he tried to kill himself approximately a year earlier.  He noted intrusive memories of Vietnam and nightmares 3-4 times a week.  His mood was nervous and sad.  There were no symptoms of a panic disorder.  His thought processes were logical, coherent, and goal directed; he was alert and oriented.  His insight and judgment were marginal to impaired.  The diagnoses were PTSD and major depressive disorder with psychotic features.  His GAF score was 25, with auditory hallucinations and delusional thoughts with minimal current impact on behavior.  

According to a January 2011 statement from K. S. Brown, M.D., a psychiatrist who evaluated the Veteran, the Veteran had paranoid and persecutory delusions, auditory hallucinations, and significant impairment of cognition and volition, which rendered him unable to present a clear and coherent history.  The diagnoses were PTSD and chronic schizophrenia.

The Board must now determine whether there is evidence that the Veteran's functional impairment due to PTSD symptomatology more nearly approximates the criteria for a 100 percent rating at any time during the appeal period.

A Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the United States Court of Appeals for Veterans Claims (Court) held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id.  While symptomatology should be the primary focus when deciding entitlement to a given disability rating, § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013). 

Although the Veteran has said that his psychiatric symptoms have been the same since service, the evidence does not show an increase in symptomatology during the appeal period until VA evaluation on November 20, 2008.  When evaluated in November 2007, no hallucinations were reported and the denied any suicidal or homicidal ideation or intent.  When seen in May 2008, he was taking medication and his PTSD was considered under control.  However, when evaluated on November 20, 2008, the Veteran was not taking his medication, he was having auditory hallucinations, and his insight and judgment were marginal to impaired.  Additionally, his GAF score was only 25, which equates to behavior that is considerably influenced by delusions or hallucinations or involves a serious impairment in communication or judgment or involves an inability to function in almost all areas.  The Veteran's significant psychiatric problems were also reported in the January 2011 private medical statement.  Although the diagnoses in November 2008 and January 2011 included psychosis, the evidence does not distinguish between the symptoms solely to PTSD and those due solely to psychosis.  Consequently, all reported symptoms will be considered due to PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Based on the above, an increased rating of 100 percent is warranted beginning November 20, 2008.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating prior to November 20, 2008, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Right Knee Disability

Service connection for right knee disability was originally granted by rating decision in October 1972, and a noncompensable evaluation was assigned effective September 23, 1972.  A 10 percent rating was granted for right knee disability by rating decision in December 1981, effective September 28, 1981. The right knee was reduced to a noncompensable rating by rating decision in August 1983, with an effective date of November 1, 1983.  A 10 percent rating was granted for right knee disability by rating decision in September 1993, effective May 29, 1992.  A July 1994 rating decision granted a 30 percent rating for right knee disability effective January 29, 1993 under Diagnostic Codes 5019-5261.  A claim for increase was received by VA in January 2008.

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2013).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2013).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).
Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2013). 

Diagnostic Code 5256 addresses ankylosis of the knee and authorizes ratings from 30 to 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2013).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2013).

Diagnostic Code 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  

Diagnostic Code 5261, limitation of extension, of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2013) (showing normal flexion and extension as between 0 degrees and 140 degrees).  

Under Diagnostic Code 5262, a 40 percent is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace; a 30 percent rating is assigned for malunion with marked knee or ankle disability and a 20 percent is assigned for moderate knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013).

Correctional Managed Care treatment records for November 2007 and February 2008 reveal X-ray evidence of moderate to severe osteoarthritis of the right knee.

A VA joint evaluation was conducted in November 2008.  The Veteran did not complain of right knee pain, swelling, locking, instability, or flare-ups.  Range of motion was from 0 to 140 degrees.  There was no laxity, pain, weakness, or fatigue on repetitive motion.  The diagnosis was assumed degenerative joint disease of the right knee without indication of symptoms related to bursitis.

The Veteran's 30 percent rating is the maximum schedular rating assigned for limitation of flexion of the knee.  To warrant a rating in excess of 30 percent for right knee disability based on limitation of motion, there would need to be evidence of extension limited to more than 20 degrees.  Because the only range of motion findings during the appeal period show range of motion of the right leg from 0 to 140 degrees, a rating in excess of 30 percent is not warranted for the right knee under the schedular criteria for limitation of motion.  Additionally, because there is no evidence of ankylosis, dislocation of semi-lunar cartilage, or malunion of the tibia and fibula, a higher evaluation is not warranted under another diagnostic code for the knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262.  

As previously noted, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  No additional limitation of motion was found on repetitive testing on evaluation in November 2008.  

Consequently, the medical evidence does not show knee symptomatology that, based on the factors noted in DeLuca, 38 C.F.R. § 4.40, and 38 C.F.R. § 4.45, more nearly approximates the criteria for an increased evaluation for the right knee at any time during the appeal.  

In VAOPGCPREC 23-97, the VA General Counsel concluded that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257 (2012).  In this case, however, there is no medical evidence of knee instability.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994) (Observing that it is the Board's responsibility to evaluate the probative value of all evidence presented).  Consequently, separate compensable evaluations are not warranted for instability and loss of motion of the right knee.   

As neither limitation of flexion nor limitation of extension of the right knee is severe enough, by itself, to warrant a compensable evaluation under the rating schedule, a higher rating is also not warranted for right knee disability based on VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004), which involves rating compensable limitation of flexion and extension of the leg as separate disabilities under Diagnostic Codes 5260 and 5261.  

Although the Veteran is competent to report the symptoms related to his service-connected right knee disability, he did not have any complaints of right knee pain when examined in November 2008.  Consequently, evaluation for VA purposes has not shown the severity required for a higher rating for the right knee disability at any time during the appeal period, as discussed above.  See Fenderson.  


Left Knee Disability

The Veteran was granted service connection for left knee disability by rating decision in March 1975, which assigned a noncompensable rating effective January 13, 1975 under Diagnostic Code 7805.  A claim for increase was received by VA in January 2008.
Scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warrant a 10 percent for an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating is warranted for an area or areas of such scars exceeding 12 square inches (77 sq.cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008).

Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2008).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2008).
A 10 percent rating is warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802 (2008).

A 10 percent rating is warranted for scars which are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2008).

A 10 percent rating is warranted for a superficial scar which is painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).

Other scars are rated base on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).

Effective October 23, 2008, VA revised the criteria for the evaluation of scars to allow for separate evaluations for scars that are both disfiguring and painful.  73 Fed. Reg. 54,710-12 (Sept. 23, 2008).  The implementing regulation for the new rating criteria provides that these revisions apply only to applications for benefits received by VA on or after October 23, 2008.  VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The Veteran was provided the new regulations in the October 2009 Statement of the Case.  Consequently, the Board will apply both the old and new regulations in this case.

Under the most recent criteria, Diagnostic Code 7804 pertains to evaluation of scars that are unstable or painful, with the assignment of a 10 percent rating for one or two such scars, 20 percent rating for three or four scars, and 30 percent rating for five or more scars.  Note 1 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note 2 provides that where one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note 3 states that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under 7804 when applicable.  38 C.F.R. § 4.118 (2013).

Diagnostic Codes 7801 and 7802 continued to provide for assignment of disability evaluations on the basis of surface area of the affected scars.

The revised Diagnostic Code 7805 applies to other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  A rating is to be assigned on the basis of any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under another appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2013).

On VA evaluation in March 1975, the Veteran gave a history of incurring a SFW of the left knee in 1970 in Vietnam.  He had no complaints involving the left knee.  Physical examination of the left knee revealed a small scar on the anterior aspect.  There was no heat, redness, swelling, or instability.  Range of motion was within normal limits.  Shell fragment scar of the left knee was diagnosed.

The examiner reported on VA evaluation in November 1981 that no left knee scar was visible.  The diagnosis was history of SFW anterial medial aspect distal left thigh with superficial small fragment, no residual impairment of function.

VA evaluations of the knees in February 1989 and July 1992 did not find any functional impairment of the left knee.

On July 1993 VA examination, there was a small 2 cm scar over the anterior lateral aspect of the left knee.  Range of motion of the knee was within normal limits.  The diagnosis was small fragment wound, residuals, small punctate, left knee.

On VA joint examination in November 2008, there were no complaints of knee pain, swelling, locking, instability or flare-ups.  The examiner noted that the Veteran's SFW scar was nonsymptomatic.  Range of motion of the knee was from 0 to 140 degrees.  There was no laxity, pain, weakness or fatigue on repetitive testing.  The diagnosis was nonsymptomatic scar of the left leg.

To warrant a 10 percent rating under the rating criteria in effect prior to October 23, 2008, there would need to be evidence of an area or areas exceeding 6 square inches (39 sq.cm.).  The only notation of the size of the left knee scar is a July 1993 report of a 2 cm scar.  Consequently, a compensable rating is not warranted for the left knee scar under the criteria in effect prior to October 23, 2008.  Under the current rating criteria, a rating of 10 percent requires an unstable or painful scar.  There is no medical evidence of record that the scar is unstable or painful.  In fact, it was noted in November 2008 that the scar was not painful.  Consequently, a compensable rating is also not warranted for the left knee disability under either the current rating criteria.

Hearing Loss

The Veteran was granted service connection for bilateral high frequency hearing loss by rating decision in October 1972, which assigned a noncompensable rating effective September 23, 1972 under Diagnostic Code 6100.  A claim for increase was received by VA in January 2008.

Relevant laws and regulations stipulate that evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity.  Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which, in turn, are measured by pure tone audiometric tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second).  See Lendenmann v. Principi, 3 Vet.App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).

The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI. Tables VI and VII as set forth in § 4.85(h) are used to calculate the rating to be assigned.  In instances where, because of language difficulties, the Chief of the Audiology Clinic certifies that the use of both pure tone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on pure tone averages.  38 C.F.R. § 4.85(h) (2013).

In guidance for cases involving exceptional patterns of hearing impairment, the schedular criteria stipulates that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2013).

The Veteran complained on VA audiological evaluation in November 2008 of hearing loss.  He had difficulty understanding when there was noise.  The audiological evaluation reveals that the Veteran's pure tone thresholds for the right ear, in decibels, were: 15 at 1000 Hz, 30 at 2000 Hz, 70 at 3000 Hz, and 80 at 4000 Hz.  The pure tone threshold average was 49.  Pure tone thresholds for the left ear, in decibels, were: 15 at 1000 Hz, 30 at 2000 Hz, 70 at 3000 Hz, and 85 at 4000 Hz.  The pure tone threshold average was 50.  Speech recognition was 94 percent in each ear per the Maryland CNC test.  Mild sloping to severe sensorineural hearing loss, bilateral, was diagnosed.    

In evaluating service-connected hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  See Lendenmann, supra.  

With respect to the Veteran's hearing acuity, the Board notes that the VA hearing evaluation results in November 2008 translate to hearing level I in each ear.  According to Table VII, a noncompensable evaluation is assigned when hearing acuity is level I in each ear.

The Board notes that the provisions of 38 C.F.R. § 4.86(a), which provide alternative means of rating hearing loss if there is evidence of exceptional patterns of hearing impairment, are not applicable in the case because the pure tone thresholds at the relevant frequencies are not all 55 decibels or higher.  

The above determination is based upon application of the pertinent provisions of VA's rating schedule.  

In this case, the Board finds that the rating criteria to evaluate his bilateral hearing loss reasonably describe the Veteran's disability level.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court) observed that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Department of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2013).  

The Veteran reported in November 2008 that he had difficulty hearing speech when there was background noise.  The Board observes that while the Veteran's hearing impairment could affect his daily life and employment, it does not do so in an unusual way.  His hearing loss is adequately covered by the above-noted rating schedule.  

Additional Considerations

The Board has also considered whether the Veteran's claims should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  

The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In this case, the Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected PTSD, right knee disability, left knee disability, and bilateral hearing loss are contemplated and reasonably described by the rating criteria discussed above.  The Veteran's PTSD symptomatology has been granted a 100 percent rating under the rating criteria.  When examined by VA in November 2008, there was no significant impairment due to the right knee disability, left knee disability, or hearing loss.  The Veteran does not have symptoms associated with these disabilities that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  

The Board finds that the available schedular evaluations are adequate to rate these disabilities.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.   

The Board has considered whether entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board concludes that it has not.  Although there has been argument made that the Veteran is totally disabiled and that his service-connected disabilities merit a 100 percent rating, there has been no suggestion of his inability to work based on his service-connected disabilities.  Therefore, the Board concludes that entitlement to TDIU has not been reasonably raised by the record.

Finally, the Board finds that the preponderance of the evidence weighs against each of the Veteran's claims denied herein.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to higher initial ratings for the disabilities at issue, is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55. 

CUE Claim

A July 1994 rating decision granted service connection for PTSD and assigned a 100 percent evaluation effective January 29, 1993.  Rating decisions in February and July 2000 proposed to reduce the 100 percent rating for PTSD to 70 percent.  A November 2000 rating decision reduced the 100 percent evaluation for PTSD to 70 percent, effective effective February 1, 2000.  The veteran did not timely appeal.

The Veteran and his representative believe that CUE was committed when the November 2000 rating action reduced the rating for the Veteran's PTSD from 100 percent to 70 percent because the disability had not improved.

Final decisions may be reversed or amended where evidence establishes that clear and unmistakable error existed.  38 C.F.R. § 3.105(a).

Where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

In February and August 2000 the RO notified the Veteran that it proposed to reduce his rating for PTSD from 100 percent to 70 percent.  He was informed that he had 60 days to submit additional evidence showing that his compensation payments should continue at their current level.  He was also informed that he could request a personal hearing within 30 days of the notice.  

A November 2000 rating decision reduced the Veteran's 100 percent rating for PTSd to 70 percent, effective on February 1. 2001.  The Board finds that the RO adequately notified the Veteran about the proposed rating reduction.  See Id.

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination: (1) "[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  Only the law as it existed at the time of the rating decision may be considered.  See 38 C.F.R. § 20.1403(b) (2013).  

The Court has consistently stressed the rigorous nature of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and unmistakable error requires that error, otherwise prejudicial, . . . must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313-4.

The Board would note that 38 C.F.R. § 3.344 (2013) involves stabilization of disability ratings and only applies to ratings in effect for more than five years.  Because the Veteran's 100 percent ratings for PTSD was in effect for greater than five years, the provisions of 38 C.F.R. § 3.344 require that the RO and the Board ensure that the rating reduction be based on an examination that is as complete as the examination that formed the basis for the original rating and that the condition not be likely to return to its previous level.  38 C.F.R. § (a), ((b), (c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  Further, the RO and the Board must ensure that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  

According to a November 1993 medical report from H. D. Harper, Ph. D., the Veteran's current GAF was 45-55.  His ability to establish and maintain effective or favorable relationships with people was severely impaired, and his psychoneurotic symptoms were of such severity and persistence that there was severe impairment in his ability to obtain or retain employment.

On VA psychiatric evaluation in June 1994, it was reported that the Veteran was received outpatient treatment and taking medication.  He complained of nightmares and flashbacks of Vietnam, difficulty sleeping, depression, hypervigilance, and isolation from others.  He stayed in the country and sleep with a loaded gun.  It was noted on mental status examination that he was unshaven and poorly dressed.  He was oriented and his speech was normal.  He complained of difficulty concentrating, poor retention and recall, and difficulty with short-term memory.  Thought content revealed rather severe anxiety.  He was described as extremely depressed, with crying spells, suicidal thought, survival guilt, and daily intrusive thoughts.  The diagnosis was PTSD, chronic and severe with marked symptomatology.  His impairment was noted to be marked for employment or social adaptation.

The Veteran was granted a 100 percent rating by rating decision in July 1994, effective January 29, 1993, based on symptomatology of anxiety, increased irritability, sleep disturbance, hypervigilance, depression, and flashbacks.  He was taking medication and was under the care of a therapist.  He was not working.

On VA psychiatric evaluation in December 1996, the Veteran's mood was described as moderately anxious and stable.  His affect was appropriate and his speech was relevant and goal directed.  He was oriented with no evidence of hallucinations or delusions.  He had a problem with recent memory.  PTSD was diagnosed, and the GAF score was 55.  The GAF score was considered provisional, as an accurate assessment could not be made because the Veteran was confined within the atypical environment of a penitentiary.

According to a September 1998 lay statement from JAR, who appears to be a fellow inmate, he has had to wake the Veteran up because of frightening nightmares.

Texas Department of Criminal Justice clinic notes for February 1999 to February 2000 reveal that the Veteran had poor judgment and insight on an October 1999 mental health assessment; he was oriented, his thought process was logical, and his thinking was unimpaired.  When seen in January 2000, he was agitated about his medications not being available; he reported combat nightmares and flashbacks.

On VA psychiatric evaluation in November 1999, the Veteran reported combat flashbacks every few weeks, combat nightmares every 2-3 days, sleeping no more than 4 hours a night, no energy, poor concentration, increased arousal, and some paranoia.  He avoided things that reminded him of Vietnam.  On mental status evaluation, he was described as depressed and somewhat irritable.  His affect was constricted and limited to negative affect.  Chronic PTSD was diagnosed, and the GAF score was 55.  The Veteran indicated that he stopped working 10 years earlier because of medical and orthopedic problems, not because of psychiatric problems.  He did not report any difficulties in performing his activities of daily living.  

Although it has been contended that the November 2000 rating decision should not have reduced the Veteran's rating for PTSD from 100 percent to 70 percent because the evidence did not show sustained improvement, as required by 38 C.F.R. § 3.344(a), this contention cannot be viewed as asserting more than a disagreement as to how the RO weighed the evidence in November 2000.  Hence, this is not a case where it is asserted that either the correct facts, as they were known at the time, were not before the RO or that the statutory and regulatory provisions extant at the time were incorrectly applied, as is required for a finding of CUE.  See Oppenheimer, 1 Vet. App. 370 (1991).  

Neither the Veteran nor his attorney can be found to have advanced specific assertions of undebatable error that would meet the stringent definition of CUE.  Consequently, without more, the Board can find no basis for concluding that there was CUE in the RO's November 2000 rating decision that reduced the rating for PTSD from 100 percent to 70 percent.  





















ORDER

Entitlement to service connection for degenerative arthritis is denied.

Entitlement to a rating in excess of 70 percent for PTSD prior to November 20, 2008, is denied.

Entitlement to a rating of 100 percent for PTSD, beginning November 20, 2008, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.
Entitlement to a rating in excess of 30 percent for right knee disability is denied.

Entitlement to a compensable evaluation for left knee disability is denied.

Entitlement to a compensable evaluation for bilateral hearing loss is denied.

The November 2000 rating decision that reduced the Veteran's rating for PTSD from 100 percent to 70 percent is not clearly and unmistakably erroneous.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


